UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7359


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

VICTOR PERKINS,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:92-hc-00654-BR)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Perkins, Appellant Pro Se. Genna Danelle Petre, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Perkins appeals the district court’s order denying his pro se motion for a

hearing. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Perkins, No. 5:92-hc-00654-

BR (E.D.N.C. Sept. 11, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2